Citation Nr: 0316144	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  01-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).

Pursuant to the veteran's requests, in August 2001, a hearing 
at the RO before a local hearing officer was held and in 
February 2002, a video teleconference hearing was held before 
the undersigned who is a Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  Transcripts of the 
hearings are of record.

As to the instant issue on appeal, in February 2003, 
additional development was undertaken by the Board pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2) (2002); as 
part of the development, additional evidence was received.  
In the recent case, Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), 38 C.F.R. § 19.9(a)(2) was invalidated or 
restricted; however, due to the favorable decision in this 
case, there is no prejudice to the veteran regarding 
development undertaken by the Board.

An additional issue that had been on appeal was decided by 
decision of the Board in March 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for spinal stenosis has been obtained by 
the RO.

2.  The veteran's spinal stenosis unequivocally preexisted 
the veteran's service.  It is at least as likely as not that 
the spinal stenosis was made worse during his service beyond 
the natural course of the disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
spinal stenosis was aggravated by the veteran's service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision in this case, 
the Board finds that all duty to assist and to notify the 
veteran pursuant to the VCAA as to the issue of entitlement 
to service connection for spinal stenosis, is satisfied.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  

Under 38 U.S.C.A. § 1111 (West 2002), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2002).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2002); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

38 U.S.C.A. § 1153 defines "aggravation in service" by 
noting:  "A preexisting injury or disease will be considered 
to have been aggravated by active . . . service, where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  The 
regulation is identical in its wording.  [Emphasis added]  
See 38 C.F.R. § 3.306(a) (2001).  The term, "disability", 
as contemplated by the VA regulations, means "impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions . . . ."  38 C.F.R. § 4.1 
(2002).  

In this case, in service, there were no complaints, history, 
treatment, or diagnosis of a back disability, including on a 
service examination in October 1967 or on separation 
examination in November 1970.

Post service, private treatment records from various 
providers from November 1988 to May 2003 show the veteran had 
a history of years of back pain, and underwent a left L5-S1 
laminectomy in 1990.  The diagnosis was lumbar spinal 
stenosis.  A record from November 1988 shows the veteran 
reported a low backache since 1983.  An October 1999 MRI 
shows a diagnosis of relatively severe spinal stenosis at L3-
4 due to combined acquired and congenital effects with a 
lesser degree of spinal stenosis at L4-5 that was 
superimposed upon a right paracentral disc protrusion, and 
suspected surgical changes at L5-S1 without evidence of 
recurrent disc herniation.  A notation from August 2001 
includes that the amount of driving and sitting at a desk 
[during service] more likely than not accelerated the 
veteran's spinal disorder of lumbar spinal stenosis and disc 
degeneration. 

Received were lay statements from colleagues of the veteran, 
including several people who were in the service with the 
veteran, who reported that the veteran experienced leg and 
back difficulties while in service.  These people and the 
veteran reported that he was seen in service for these 
complaints.  Additionally, the lay statements note that the 
veteran had complaints of back and leg pain post service.

At the RO hearing in August 2001 and Board hearing in 
February 2002, the veteran reported that his back problem 
began when he was in the service.  He reported that he went 
for treatment for back and leg problems but was not treated, 
but rather was put on a light profile.  Post service, he 
continued to have back and leg problems and was treated in 
the early 1970s, however, that doctor had retired and his 
records were unavailable.  He has continued to be treated.  
He reported that in the 1980s, he slipped and fell and 
ruptured a disc.  He felt that his back problems had 
continued to get worse.  

On a VA orthopedic examination in May 2003, the veteran 
reported first noticing problems with his back during service 
in 1968; he had back discomfort and tingling in his toes 
during basic training, after this, he had a job in service 
that required a lot of driving and he reporting having back 
pain that radiated into the lower extremities as a result.  
The pain had gradually gotten worse.  He had surgery on his 
back in 1990 and in January 2001.  MRIs in the previous two 
years showed that the veteran had spinal stenosis in the 
cervical and lumbar area.  The diagnoses were spinal 
stenosis, cervical spine, and spinal stenosis and 
degenerative disc disease lumbosacral spine, status post two 
operations with residuals.  

After review of the records and examination, it was the 
examiner's opinion that the veteran had spinal stenosis that 
was present at the time of his entrance in the service.  It 
was felt that the veteran's disorder underwent a prominent 
increase in severity while in service and that the increase 
was due to the natural progression of the disorder was well 
as aggravation from the rigors required of a soldier during 
basic training and from having to drive long distances.  The 
additional disability resulting from aggravation was unable 
to be stated with any degree of medical certainty.  The 
veteran's induction physical was significant in that he did 
not claim any back disability on entrance into the service.  
His separation physical also did not list any back 
complaints, however, the veteran stated currently that at 
that time he was told any claim of medical disorder would 
cause him to be held in service longer and he marked negative 
because of that.  The private providers' notes appeared 
appropriate for the time that they were given and summarized 
the veteran's disorder as it currently existed.  The examiner 
agreed with the etiology and also with the conclusion that it 
may have been worsened by the veteran's in-service duties.   

On a VA neurological examination in May 2003, after review of 
the record and examination, the conclusion was back and leg 
pain for 31 years, postoperative times two, with awkward 
gaits, positive Romberg (usually) weakness in the anterior 
tibials and peroneals.  This weakness was difficult to 
evaluate because of much breaking.  The veteran also had poor 
responses to toe identification and trace figures in both 
feet.  These problems were all from vertebral and 
intervertebral disease in the lumbar region.  The examiner 
indicated that the symptoms were worsened or initiated by 
service activity. 

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that it is at least as likely as not 
that the veteran's spinal stenosis preexisted his service and 
that the pre-service spinal stenosis did undergo aggravation 
during service, as described by the veteran's private 
provider and on the VA examination reports.  In summary, it 
is as least as likely as not that there was an increase in 
severity of the veteran's preexisting spinal stenosis in 
service.  As such, the Board finds that the evidence is at 
least in equipoise in this case.  Therefore, the Board finds 
that the evidence supports the veteran's claim.  38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for spinal stenosis is granted on the 
basis of aggravation.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

